internal_revenue_service number release date index number ----------------------- ------------- -------------------------------------------- ----------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-122815-06 date date legend corporation date x dear -------------- -------------------------------------------- ---------------------- this letter responds to your request dated date for a ruling on the federal_income_tax consequences under sec_83 of the internal_revenue_code of a cancellation of certain nonlapse restrictions the facts represented by corporation are as follows buy-sell_agreement with corporation and each other the agreement was amended effective on date x after corporation established an employee_stock_ownership_plan esop under sec_4975 and sec_401 all of corporation’s shareholders are employed by corporation and are party to a prior to the date x amendment the buy-sell_agreement prohibited the transfer of shares to anyone other than corporation without the consent of corporation’s shareholders the agreement further required corporation to purchase a shareholder’s stock at book_value and permitted corporation to pay for the stock in installments over a three year period with interest calculated at prime rate under the buy-sell_agreement as amended on date x corporation is required to purchase a shareholder’s stock at appraised value rather than book_value the amended agreement further provides that corporation is permitted to pay for the stock in installments over a year period if the shareholder becomes disabled dies or retires and over a year period if the shareholder terminates employment before age or divorces the amended agreement specifies that the interest rate on installment payments made by corporation to departing shareholders is the short-term applicable_federal_rate established from time to time pursuant to sec_1274 adjusted plr-122815-06 monthly the amended agreement further permits retiring shareholders to sell their shares to the esop other restrictions on stock transfers found in the original buy-sell_agreement remain in the amended agreement corporation represents that it has not taken and will not take any compensation deductions related to the date x amendment corporation further represents that no shareholder is required to perform additional services to receive appraised value for his or her shares under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the services are performed the excess of the fair_market_value of the property determined without regard to any restriction other than a nonlapse_restriction at the first time the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for the property shall be included in the gross_income of the person who performed the services in the first taxable_year in which the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_83 provides that in the case of property subject_to a nonlapse_restriction which allows the transferee to sell the property only at a price determined under a formula the price so determined shall be deemed to be the fair_market_value of the property unless established to the contrary by the secretary under sec_83 if in the case of property subject_to a nonlapse_restriction the restriction is cancelled then unless the taxpayer establishes a that the cancellation was not compensatory and b that the person if any who would be allowed a deduction if the cancellation were treated as compensatory will treat the transaction as not compensatory the excess of the fair_market_value of the property computed without regard to the restriction at the time of the cancellation over the sum of c the fair_market_value of the property computed by taking the restriction into account immediately before the cancellation and d the amount if any paid for the cancellation shall be treated as compensation_for the taxable_year in which the cancellation occurs sec_1_83-5 of the income_tax regulations provides that the determination of whether there has been a noncompensatory cancellation of a nonlapse_restriction under sec_83 depends upon the particular facts and circumstances plr-122815-06 based on the facts represented by corporation we rule that i the changes to the buy-sell_agreement pursuant to the date x amendment do not represent a compensatory cancellation of a nonlapse stock restriction under code sec_83 and ii the sale by a retiring shareholder to the company or esop under the agreement as amended on date x would not be a compensatory cancellation of a nonlapse stock restriction under sec_83 except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely william c schmidt senior counsel executive compensation branch office of the division counsel associate chief_counsel tax exempt government entities
